Citation Nr: 1220664	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1956 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, denying, among other issues, the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans law Judge at the RO in Wichita, Kansas in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The service connection claim for a right knee disability was previously denied by the Board in September 2010.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2011, the Court granted a Joint Motion for Remand in August 2011, dismissing the Board's denial of the issue currently on appeal.  Specifically, the Joint Motion determined that the Board did not properly address the Veteran's complaints of current right knee symptomatology, in terms of deciding whether a remand was warranted for a VA examination, pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that based on additional evidence added to the record since the Board's (now vacated) decision in September 2010, and a November 2011 rating decision granting service connection for a right ankle disability, there is sufficient evidence to grant service connection for a right knee disability, as secondary to the right ankle disability.  Therefore, no additional development is warranted with respect to this claim.

The Board had previously remanded a service connection claim for a right ankle disability in September 2010.  As noted, while the Veteran's appeal was pending before the Board, the RO issued a rating decision in November 2011 granting the Veteran's claim of entitlement to service connection for the residuals of a right ankle fracture.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, as there is no longer any case or controversy with respect to the service connection claim for a right ankle disability, this matter is dismissed.


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee is secondary to his service-connected right ankle disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disorder, as secondary to a service-connected right ankle disability, have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a right knee disability.  Having reviewed all of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, service connection for a right knee disability is granted.  

At the outset, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

According to a VA outpatient treatment record dated May 2006, the Veteran was experiencing increasing right ankle pain to such a degree that it was now affecting his ambulation.  It was noted that this condition had been worsening since the Veteran's original fracture of 1958.  The Veteran was granted service connection for a right ankle disability in November 2011.  

The record also contains a private opinion dated June 2011 from a physician at the Yates Center Medical Clinic which indicates that the Veteran's right knee disability was secondary to his right ankle disability.  The physician explained that the Veteran had a severe right ankle injury during military service, and that over time, this had resulted in derangement of the right knee.  

The Veteran also provided VA with a statement about his right knee in November 2006.  The Veteran stated that during service he was exiting an airplane with a heavy toolbox and he slipped on ice, fracturing his ankle and injuring his knee.  A private X-ray evaluation performed at the Coffey County Hospital in May 2011 confirmed that the Veteran was suffering from Pellegrini-Stieda of the knee indicative of a long-standing medial collateral ligament (MCL) posttraumatic changes and severe degenerative joint disease of the right knee.  

Having viewed the above evidence in a light most favorable to the Veteran, the Board concludes that service connection for a right knee disability, as secondary to his right ankle disability, is warranted.  The record confirms that the Veteran presently suffers from a disability of the right knee.  Also, the May 2006 record confirms that the Veteran's service-connected right ankle disability was of such severity as to result in an altered gait.  Finally, the private physician of June 2011 opined that the Veteran's right ankle disability was indeed responsible for his current right knee disability.  The record contains no medical evidence to the contrary or evidence to call into question the credibility of this opinion.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right knee disability is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for a right knee disability is granted.


ORDER

Service connection for a right knee disability is granted.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


